Exhibit 10.1

 

Execution Copy

FOURTH AMENDMENT TO CREDIT AGREEMENT (INCREMENTAL AMENDMENT)

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (INCREMENTAL AMENDMENT), dated as of
December 17, 2015 (this “Amendment”), by and among J. CREW GROUP, INC., a
Delaware corporation (the “Borrower”), CHINOS INTERMEDIATE HOLDINGS B, INC., a
Delaware corporation (“Holdings”), BANK OF AMERICA, N.A., as administrative
agent (in such capacity, including any successor thereto, the “Administrative
Agent”) and as collateral agent (in such capacity, including any successor
thereto, the “Collateral Agent”) under the Loan Documents, and each lender party
hereto (collectively, the “Lenders” and individually, each a “Lender”).

WHEREAS:

A.The Borrower, Chinos Intermediate Holdings B, Inc., the Administrative Agent,
the Collateral Agent and the Lenders are parties to that certain Credit
Agreement, dated as of March 7, 2011 (as amended by that certain First Amendment
to Credit Agreement, dated as of October 11, 2012, that certain Second Amendment
to Credit Agreement, dated as of March 5, 2014, that certain Third Amendment to
Credit Agreement, dated as of December 10, 2014, as amended hereby, and as may
be further amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), pursuant to which the
Lenders agreed, subject to the terms and conditions thereof, to extend credit
and make certain other financial accommodations available to the Borrower;

B.Pursuant to Section 2.15 of the Credit Agreement, the Borrower has requested a
Revolving Commitment Increase in the amount of $50,000,000, and certain Lenders
(collectively, the “Revolving Commitment Increase Lenders” and individually,
each a “Revolving Commitment Increase Lender”) have agreed to provide such
requested increase, subject to the terms and conditions set forth herein; and

C.In accordance with Section 2.15 of the Credit Agreement, Holdings, the
Borrower, the Administrative Agent, the Revolving Commitment Increase Lenders
and the Requisite Lenders agree to amend the Credit Agreement as set forth
herein, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Credit Agreement.

2.Amendments to Credit Agreement.  Subject to the satisfaction of the conditions
precedent specified in Section 4 below:

(a)Additional Definitions.  Section 1.1 of the Credit Agreement is hereby
amended to include, in addition and not in limitation, the following definitions
in proper alphabetical order:

(i) “Fourth Amendment” means the Fourth Amendment to Credit Agreement
(Incremental Amendment), dated and effective as of the Fourth Amendment
Effective Date, by and among the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

--------------------------------------------------------------------------------

 

(ii)“Fourth Amendment Effective Date” means December 17, 2015.

(iii)“Letter of Credit Sublimit” means an amount equal to $300,000,000, as such
amount may be increased or reduced in accordance with the provisions of this
Agreement.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.  A permanent reduction of the Aggregate
Commitments shall not require a corresponding pro rata reduction in the Letter
of Credit Sublimit; provided, however, that if the Aggregate Commitments are
reduced to an amount less than the Letter of Credit Sublimit, then the Letter of
Credit Sublimit shall be reduced to an amount equal to (or, at the Borrower’s
option, less than) the Aggregate Commitments.

(b)Amended Definitions.  Section 1.1 of the Credit Agreement is hereby further
amended as follows:

The definition of “Loan Documents” is hereby deleted in its entirety and the
following is substituted in its stead:

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) any Incremental Amendment and any Extension Amendment, (d) the
Guaranty, (e) the Fee Letter and any other fee letter entered into between the
Borrower and the Administrative Agent in connection with this Agreement, (f)
each Letter of Credit Reimbursement Agreement, (g) the Collateral Documents, (h)
the Issuer Documents, (i) the First Amendment, (j) the Second Amendment, (k) the
Third Amendment and (l) the Fourth Amendment.”

 

(c)Amended Provision.  Section 2.4(a)(iii) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in its stead:

“(iii)after giving effect to the Issuance of such Letter of Credit, (A) the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time, (B) the Revolving Credit Outstandings of any Lender would exceed such
Lender’s Revolving Credit Commitment, or (C) the Outstanding Amount of the
Letter of Credit Obligations would exceed the Letter of Credit Sublimit;”

3.Revolving Commitment Increase.  Subject to the terms and conditions contained
herein, the Revolving Commitment Increase Lenders have agreed to increase their
respective Revolving Credit Commitments in an aggregate amount of
$50,000,000.  This Amendment shall serve as the “Incremental Amendment” referred
to in Section 2.15 of the Credit Agreement.  In accordance with Section 2.15 of
the Credit Agreement, Schedule I to the Credit Agreement (Revolving Credit
Commitments) shall be amended by deleting such schedule and replacing it with
the corresponding schedule set forth on Annex I attached hereto.

4.Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and the Lenders that:




 

2

 

 

--------------------------------------------------------------------------------

(a)the representations and warranties set forth in the Credit Agreement and in
each of the other Loan Documents are true and correct in all material respects
on the Fourth Amendment Effective Date, as if made on and as of the Fourth
Amendment Effective Date and as if each reference therein to “this Agreement” or
the “Credit Agreement” or the like includes reference to this Amendment and the
Credit Agreement as amended hereby (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and  

(b)after giving effect to this Amendment, no Default or Event of Default exists
as of the Fourth Amendment Effective Date.

5.Conditions Precedent.  The amendments set forth in this Amendment shall not be
effective until each of the following conditions precedent are satisfied in a
manner satisfactory to the Administrative Agent:

(a)receipt by the Administrative Agent of a copy of (i) this Amendment, duly
authorized and executed by the Borrower, Holdings, the Requisite Lenders and
each Revolving Commitment Increase Lender, and (ii) a copy of the Guarantor
Consent and Reaffirmation, in substantially the form of Annex II attached
hereto, duly authorized and executed by Holdings and each Subsidiary Guarantor
(the “Guarantor Consent and Reaffirmation”);

(b)receipt by the Administrative Agent of an amended and restated Revolving
Credit Note executed by the Borrower in favor of each Revolving Commitment
Increase Lender that has requested a Note at least two (2) Business Days in
advance of the Fourth Amendment Effective Date;

(c)the Administrative Agent shall have received from the Borrower an upfront
fee, equal to 0.25% of the Revolving Commitment Increase provided on the Fourth
Amendment Effective Date, for the benefit of the Revolving Commitment Increase
Lenders providing such Revolving Commitment Increase (which fee shall be
non-refundable, fully earned, due and payable in full in cash on the Fourth
Amendment Effective Date), and, to the extent invoiced at least one (1) Business
Day prior to the Fourth Amendment Effective Date, reimbursement or payment of
all reasonable out-of-pocket expenses (including, without limitation, reasonable
fees and expenses of Choate, Hall & Stewart LLP, counsel to the Administrative
Agent and the Collateral Agent) required to be reimbursed or paid by the Loan
Parties pursuant to the terms of Section 12.3 of the Credit Agreement;

(d)receipt by the Administrative Agent of a Secretary’s Certificate from each of
the Loan Parties certifying (i) the recent passage and continued effectiveness
of resolutions, in the case of the Borrower, approving the transactions
contemplated by this Amendment and, in the case of the Guarantors, approving the
Guarantor Consent and Reaffirmation, and (ii) the incumbency of the officers
executing this Amendment and the documents delivered in connection therewith to
which such Loan Party is a party, in each case in form and substance reasonably
satisfactory to the Administrative Agent; and

(e)receipt by the Administrative Agent of a certificate of a Responsible Officer
of the Borrower stating that after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing, nor shall any Default
or Event of Default result from the consummation of the transactions
contemplated herein.

 

3

 

 

--------------------------------------------------------------------------------

6.Effect on Loan Documents.  As amended hereby, the Credit Agreement and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed by the Borrower in all
respects.  The execution, delivery, and performance of this Amendment shall not
operate as a waiver of any right, power, or remedy of the Administrative Agent,
the Collateral Agent or the Lenders under the Credit Agreement or the other Loan
Documents.  The Borrower hereby acknowledges and agrees that, after giving
effect to the Amendment, all of its respective obligations and liabilities under
the Loan Documents to which it is a party, as such obligations and liabilities
have been amended by the Amendment, are reaffirmed and remain in full force and
effect.  After giving effect to the Amendment, the Borrower reaffirms each Lien
granted by it to the Collateral Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement, and
shall continue to secure the Obligations (after giving effect to the Amendment),
in each case, on and subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents.  Each entity that is listed on the
signature pages to this Amendment as a “Lender” is hereby deemed a Lender under
the Credit Agreement. 

7.No Novation; Entire Agreement.  This Amendment is not a novation or discharge
of the terms and provisions of the obligations of the Borrower under the Credit
Agreement and the other Loan Documents.  There are no other understandings,
express or implied, among the Borrower, the Administrative Agent, the Collateral
Agent and the Lenders regarding the subject matter hereof or thereof.

8.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.Counterparts; Electronic Execution.  This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic transmission also shall deliver a manually executed counterpart of
this Amendment but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

10.Construction.  This Amendment and the Credit Agreement shall be construed
collectively and in the event that any term, provision or condition of any of
such documents is inconsistent with or contradictory to any term, provision or
condition of any other such document, the terms, provisions and conditions of
this Amendment shall supersede and control the terms, provisions and conditions
of the Credit Agreement.  Upon and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

J. CREW GROUP, INC., as the Borrower

 

 

 

 

By:

/s/ Vincent Zanna

 

Name:

Vincent Zanna

 

Title:

Vice President and Treasurer

 

 

 

CHINOS INTERMEDIATE HOLDINGS B, INC.,

 

as Holdings

 

 

 

 

By:

/s/ Vincent Zanna

 

Name:

Vincent Zanna

 

Title:

Vice President and Treasurer

 

 

 

 



[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ David Vega

 

Name:

David Vega

 

Title:

Managing Director

 

 

 

BANK OF AMERICA, N.A.,

 

as Swing Loan Lender, an Issuer and a Lender

 

 

 

 

By:

/s/ David Vega

 

Name:

David Vega

 

Title:

Managing Director

 






[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Ian Maccubbin

 

Name:

Ian Maccubbin

 

Title:

Vice President

 

 



[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as an Issuer and a Lender

 

 

 

 

By:

/s/ Brian Gingue

 

Name:

Brian Gingue

 

Title:

Senior Vice President

 

 



[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Angela Leake

 

Name:

Angela Leake

 

Title:

Director

 



[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Nick Malatestinic

 

Name:

Nick Malatestinic

 

Title:

Senior Vice President

 



[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Carol Anderson

 

Name:

Carol Anderson

 

Title:

Vice President

 

 

 



[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 



[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

 

By:

/s/ James Fayen

 

Name:

James Fayen

 

Title:

Deputy General Manager

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Annex I

SCHEDULE I TO

CREDIT AGREEMENT

 

Revolving Credit Commitments

 

Lender

Revolving Credit Commitment

Bank of America, N.A.

$84,200,000.00

Wells Fargo Bank, National Association

$60,800,000.00

HSBC Bank USA, National Association

$52,500,000.00

SunTrust Bank

$52,500,000.00

TD Bank, N.A.

$35,000,000.00

U.S. Bank National Association

$30,000,000.00

Goldman Sachs Bank USA

$20,000,000.00

Mizuho Corporate Bank, LTD.

$15,000,000.00

Total

$350,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

Annex II

 

GUARANTOR CONSENT AND REAFFIRMATION

 

December 17, 2015

 

Reference is made to (i) the Fourth Amendment to Credit Agreement, dated as of
dated as of December 17, 2015, attached as Exhibit A hereto (the “Amendment”),
among the Borrower, the Administrative Agent, the Collateral Agent and each
Lender party thereto, and (ii) the Credit Agreement dated as of March 7, 2011
(as amended, amended and restated, supplemented or otherwise modified through
the date hereof, including pursuant to the Amendment, the “Credit Agreement”),
among the Borrower, Holdings, the Administrative Agent, the Collateral Agent and
each Lender from time to time party thereto.  Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in the Credit Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Fourth Amendment Effective Date, be deemed to
be a reference to the Credit Agreement in accordance with the terms of the
Amendment.

 

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed and remain in full force and effect.

 

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Collateral Agent for the benefit of the Secured Parties under each
of the Loan Documents to which it is a party, which Liens shall continue in full
force and effect during the term of the Credit Agreement, and shall continue to
secure the Obligations (after giving effect to the Amendment), in each case, on
and subject to the terms and conditions set forth in the Credit Agreement and
the other Loan Documents.

 

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed as
of the date first above written.

 

CHINOS INTERMEDIATE HOLDINGS B, INC.

J. CREW OPERATING CORP.

J. CREW INC.

J. CREW INTERNATIONAL, INC.

GRACE HOLMES, INC.

H. F. D. NO. 55, INC.

MADEWELL INC.

J. CREW VIRGINIA, INC.

 

 

 

By: _____________________________

Name:

Title:  

 

 

[Guarantor Consent and Reaffirmation Signature Page]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Fourth Amendment to Credit Agreement

 

See Attached.

 

 